United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-2267
                                    ___________

Eddie R. Wyatt,                          *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
J.B. Hunt Transport, Inc.,               *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: February 23, 2010
                                 Filed: February 25, 2010
                                  ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Eddie Wyatt appeals the District Court's1 adverse grant of summary judgment
in his action alleging that J.B. Hunt Transport, Inc., terminated him as a commercial
truck driver in violation of the Americans with Disabilities Act (ADA), 42 U.S.C.
§§ 12101–12213, and Department of Transportation (DOT) regulations, 49 C.F.R.
§ 382.121. After careful de novo review, we find no error in the district court’s grant
of summary judgment. Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006)
(standard of review); 49 C.F.R. § 391.41(b)(13) ("A person is physically qualified to

      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
drive a commercial motor vehicle if that person . . . [h]as no current clinical diagnosis
of alcoholism."); Huber v. Wal-Mart Stores, Inc., 486 F.3d 480, 482 (8th Cir. 2007)
(noting that to make a prima facie case in a reasonable-accommodation claim under
the ADA, a plaintiff must show, inter alia, that he is a qualified individual); Williams
v. United Parcel Serv., Inc., 527 F.3d 1135, 1137 (10th Cir. 2008) (noting that DOT
regulations requiring drug and alcohol testing for safety-sensitive positions in
transportation industries do not provide for a "private cause of action . . . to aggrieved
employees for a violation of the procedural protections"). Accordingly, we affirm.
                        ______________________________




                                           -2-